                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §
                                               §
SHABBAR RAFIQ (03),                            §
                                               §
                      Defendant,               §    Criminal Action No. 4:16-cr-243-O
                                               §
v.                                             §
                                               §
TAHA CORPORATION and                           §
ZR BUILDERS, LLC,                              §
                                               §
                      Petitioners.             §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       On February 6, 2019, the United States Magistrate Judge entered his Findings, Conclusions,

and Recommendation (ECF No. 584) regarding the Motion to Appoint Counsel and Stay of

Forfeiture (ECF No. 575) filed by Muhammed Rafiq on behalf of Petitioners Taha Corporation and

ZR Builders, LLC. The parties have not filed objections to the Recommendation. The Magistrate

Judge recommends that Petitioners’ motion be denied because there is no authority allowing the

Court to appoint counsel for a corporation and because Muhammed Rafiq is not an attorney and

cannot represent the corporations. The District Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court
       For the foregoing reasons, the Motion to Appoint Counsel and Stay of Forfeiture (ECF No.

575) is DENIED.

       The Court notes that, on January 30, 2019, Petitioners filed a motion for extension of time

in which to file a reply to the Government’s response to their motion. ECF No. 582. Thereafter,

Petitioners filed their reply. ECF No. 583. The Magistrate Judge considered Petitioners’ reply in

his Findings, Conclusions, and Recommendation. See ECF No. 584 at 1. Petitioners’ motion for

extension of time in which to file their reply (ECF No. 582) is therefore DENIED as MOOT.

       SO ORDERED this 26th day of February, 2019.




                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                               -2-
